Title: To Thomas Jefferson from James Pleasants, 1 March 1824
From: Pleasants, James
To: Jefferson, Thomas

THE COMMONWEALTH OF VIRGINIA,TO Thomas Jefferson ESQUIRE, GREETING:KNOW YOU, That our Governor, in pursuance of the provisions of an Act of the General Assembly, entitled “An Act for establishing an University,” and by and with the advice of our Council of State, doth hereby constitute and appoint you, the said Thomas Jefferson a Visitor of the University of Virginia, with all the powers vested by law in the office of Visitor of the said University.And you are hereby authorised to proceed in the execution of the said office according to law.In testimony whereof, these our letters are sealed with the seal of the Commonwealth, and ade pWITNESS, James Pleasants Jr Esquire, our said Governor, at Richmond, this first day of March in the year of our Lord, one thousand eight hundred and twenty four and of the Commonwealth the forty eighth
                        James Pleasants jr